Citation Nr: 0613253	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  99-23 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), to include depression, 
for the period from January 14, 1992 until August 22, 2000.

Entitlement to an evaluation in excess of 70 percent for 
PTSD, to include depression, for the period on and after 
August 23, 2000.

Entitlement to an effective date prior to August 23, 2000 for 
the assignment of a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

It is necessary to clarify the issues on appeal.  The RO 
received the veteran's claim for service connection for PTSD 
on January 14, 1992, and that was the date as of which 
service connection was awarded and a 30 percent rating was 
assigned.  After the veteran perfected his appeal, subsequent 
RO decisions resulted in disability ratings of 50 percent 
from January 14, 1992 to August 22, 2000, and of 70 percent 
from August 23, 2000.  Since the veteran perfected his appeal 
from the initial assignment of a disability rating for his 
PTSD, the Board will address whether he was entitled to a 
disability rating higher than 50 percent from January 14, 
1992, to August 22, 2000 and whether he is entitled to a 
disability rating higher than 70 percent from August 23, 
2000.  Therefore, the issues on appeal have been rephrased as 
shown above.

In January 2004, the RO granted the veteran a total 
disability rating based on individual unemployability, 
effective August 23, 2000.  The veteran subsequently filed a 
NOD with the effective date of the TDIU and timely perfected 
his appeal in January 2005.

In April 2005, the veteran participated in a Decision Review 
Officer (DRO) hearing regarding his claim for an effective 
date earlier than August 23, 2000 for the assignment of TDIU.  
A transcript of that hearing has been associated with the 
claims folder.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has thoroughly reviewed all of the evidence of 
record.  Though the Board sympathizes with the veteran for 
the long appeals process, it is imperative under the law and 
most beneficial to the veteran to remand his claims to the 
AMC for appropriate development.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish 
an effective date for the increased rating claim on appeal.  
That question is involved in the present appeal because he 
was granted an increased rating partway through the appeals 
process.  Therefore, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

With regard to the veteran's increased rating claim for PTSD, 
the Board notes that the record is lacking VA treatment 
records for the time period of August 1993 through February 
2000.  These records must be associated with the claims 
folder prior to adjudication, especially since this case 
involves the rating to be applied from 1992 to the present.  
Additionally, with regard to the veteran's claim for TDIU, it 
appears that the veteran was last employed in 1991 by R.A.M.  
The AMC must request a statement regarding the circumstances 
of the veteran's departure from employment.

Since the assignment of a higher evaluation for PTSD could 
impact the veteran's claim for individual unemployability now 
on appeal, the two issues are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. 
Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. 
App. 11, (1998).  As such, following notification of the 
veteran's rights under the VCAA regarding his PTSD claim, the 
VA should readjudicate the veteran's claim and then return 
the veteran's individual unemployability claim to the Board 
for further adjudication.


Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) for the following:

1.  The AMC must send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The AMC must obtain VA treatment records 
for the period beginning in August 1993 
through February 2000 from the Mount Vernon, 
Missouri, and Fayetteville, Arkansas, VA 
medical facilities.  If no such records are 
available, a statement to that effect must be 
associated with the claims folder.

3.  The AMC must obtain a statement regarding 
the nature of the veteran's departure from 
employment from R.A.M. in 1991.  If no such 
statement is available, a statement to that 
effect must be associated with the claims 
folder.

4.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims should be readjudicated.  If the 
claims remain denied, a supplemental 
statement of the case should be provided to 
the veteran.  After the veteran has had an 
adequate opportunity to respond, the appeal 
should be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



